Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Patent 6,943,855 B2, published 13 Sep. 2005, hereinafter Nakano) in view of Leder et al. (“New effects of fumed silica in modern coatings,” Prog.Org.Coat., Vol. 45, pp. 139-144, published 2002, hereinafter Leder) with evidence provided by Xunyu Chemical (“Fumed silica and silica fume”, accessed 27 Jan. 2022, hereinafter Xunyu).
Regarding claims 1-3 and 8-10, Nakano teaches a reflection sheet that is provided with a light diffusion layer (Item 12 in Figure 2, reproduced below) (surface layer or surface coating) overlaid on the front face of the substrate sheet layer (Item 2 in Figure 2) (Abstract and col. 5, lines 52-54).  Nakano teaches that his light diffusion layer includes a binder (Item 13) and a light diffusion agent (Item 14) (col. 5, lines 55-58).  Nakano teaches that the binder is polyurethane (col. 6, lines 3-4), the light diffusion agents are spherical polyurethane beads (col. 6, lines 13-


    PNG
    media_image1.png
    910
    1081
    media_image1.png
    Greyscale

Nakano does not disclose that his sheet is stretchable, the inclusion of nanosilica particles, nor the surface gloss of his sheet.
Nakano teaches that the substrate layer is made of a synthetic resin, where polyethylene terephthalate is used as substrate in his exemplary example (Abstract and col. 8, lines 13-17), the light diffusion layer comprises a polyurethane binder (col. 6, lines 3-5), and his highly concealing layer is not particularly limited (col. 4, lines 31-33).  Therefore, it is the examiner’s position that the sheet of Nakano would be stretchable.
Leder teaches that the incorporation of 5-15 wt.% fumed silica in polymeric coatings (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fumed silica at levels of 5-15 wt.% in a polymeric 
Nakano in view of Leder does not disclose the size of the fumed silica.
As evidenced by Xunyu, the particle size of fumed silica is 7-40 nm (page 1, last paragraph).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of polyurethane beads and fumed silica (nanosilica) from the overlapping portion of the ranges taught by Nakano (for polyurethane beads) and Leder (for nanosilica) because overlapping ranges have been held to be prima facie obviousness.
Nakano in view of Leder does not disclose the surface gloss of his sheet.  However, the surface layer of Nakano in view of Leder has the same urethane resin beads and nanosilica and in overlapping amounts and sizes as the present invention.  Within the overlapping ranges, the sheet of Nakano in view of Leder is identical to the presently claimed stretchable film; therefore, it is clear that the sheet of Nakano in view of Leder would inherently have the same surface gloss as the claimed invention, and therefore, would fall within the claimed range of surface gloss. 
Regarding claim 4, Nakano in view of Leder teaches the elements of claims 1.
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Patent 6,943,855 B2, published 13 Sep. 2005, hereinafter Nakano) in view of Leder et al. (“New effects of fumed silica in modern coatings,” Prog.Org.Coat., Vol. 45, pp. 139-144, published 2002, hereinafter Leder) and further in view of Kim et al. (KR 2013/0013452 A, published 06 Feb. 2013, hereinafter Kim).
Regarding claim 5, Nakano in view of Leder teaches the elements of claim 1.
Nakano in view of Leder does not disclose the inclusion of a cellulose ester.
Kim teaches the inclusion of a cellulose acetate butyrate resin in his polyurethane paint composition (Abstract and page 4, Item (3), lines 143-146, and page 4, Item (4), lines 160-163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cellulose acetate butyrate in the polyurethane of the light diffusion layer (surface layer or surface coating) of the reflection sheet of Nakano in view of Leder.  Kim teaches that cellulose acetate butyrate resin improves the drying rate of the .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Patent 6,943,855 B2, published 13 Sep. 2005, hereinafter Nakano) in view of Leder et al. (“New effects of fumed silica in modern coatings,” Prog.Org.Coat., Vol. 45, pp. 139-144, published 2002, hereinafter Leder) and further in view of Kasai and Makiguchi (JP 2017/159544 A, published 14 Sep. 2017, hereinafter Kasai).
Regarding claim 6, Nakano in view of Leder teaches the elements of claims 1.
Nakano in view of Leder does not disclose use of a two-part urethane resin.
Kasai discloses decorative sheet with matte surface layer comprising silica and a two-component curable urethane resin (paragraphs 0027 and 0044 and Table 1, see original Japanese patent document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a two-component (two-part) curable urethane resin as taught by Kasai as the polyurethane of the light diffusion layer (surface layer or surface coating) of the reflection sheet of Nakano in view of Leder.  Kasai teaches that this type of binder resin is deformable (flexible) and provides scratch resistance (paragraph 0027).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Patent 6,943,855 B2, published 13 Sep. 2005, hereinafter Nakano) in view of Leder et al. (“New effects of fumed silica in modern coatings,” Prog.Org.Coat., Vol. 45, pp. 139-144, published 2002, .
Regarding claim 7, Nakano in view of Leder teaches the elements of claims 1.
Nakano in view of Leder does not disclose use of a silicone-modified resin with reactivity toward isocyanate or hydroxyl groups.
Furutaka teaches a surface protection layer (paragraph 0081) comprising silicone-modified (meth)acrylate resin (paragraph 0082) for excellent elongation and improved followability, where the silicone-modified (meth)acrylate resin includes those disclosed by Hayashi (JP 2009/290201, which corresponds to US 2011/0023945) (paragraph 0084).  Hayashi teaches a silicone-modified acrylic resin that has at least one type of carboxyl group as a monomer (paragraphs 0081-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silicone-modified acrylate resin with a carboxyl group as taught by Furutaka and Hayashi in the light diffusion layer (surface layer or surface coating) of the sheet of Nakano in view of Leder.  Furutaka teaches the modified (meth)acrylate resin provides for excellent elongation and improved followability (paragraph 0082).
Given that the silicone-modified acrylate resin taught by Hayashi has a carboxyl group, this silicone-modified acrylate resin would inherently be reactive with isocyanate and hydroxyl groups.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US Patent 6,943,855 B2, published 13 Sep. 2005, hereinafter Nakano) in view of Leder et al. (“New effects of fumed silica in modern coatings,” Prog.Org.Coat., Vol. 45, pp. 139-144, published 2002, hereinafter Leder) and further in view of Shi et al. (US Patent Application 2013/0059120 A1, published 07 Mar. 2013, hereinafter Shi).
Regarding claim 7, Nakano in view of Leder teaches the elements of claims 1.
Nakano in view of Leder does not disclose use of a silicone-modified resin with reactivity toward isocyanate or hydroxyl groups.
Shi teaches the inclusion of compound with at least one hydroxyl functional group and silicone functionality (silicone-modified) in a curable surface treatment (surface layer / paint) (paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the compound with a hydroxyl group and silicone functionality (silicone-modified) as taught by Shi in the light diffusion layer (surface layer or surface coating) of the reflection sheet of Nakano in view of Leder.  Shi teaches that the silicone-containing compound imparts low surface energy to the treated (painted) plastic film, which in turn imparts anti-graffiti characteristics, anti-fouling properties, and easy cleaning to the surface (paragraph 0077).
Given that the silicone-modified acrylate resin taught by Shi has a hydroxyl group, this silicone-modified acrylate resin would inherently be reactive with isocyanate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-3, 5-6, 8, 9-11, 16-18, and 20 of copending Application No. 16/962,275.  Although the claims at issue are not identical, they are not patentably distinct from each other because, wherein copending Application No. 16/962,275 describes invention describes invention as a scratch resistant film and the film/composition of the copending claims require hard particles having an average diameter of 5 to 45 μm that include alumina with the urethane resin beads in a specific amount, in light of the open language of the present claims, i.e. comprising, nothing excludes the presence of the hard particles.  Further, given that the film of the present claims disclose nanosilica and urethane beads, it would necessarily have some degree of scratch resistance, and, based on claim 6 of the copending invention, it is required that the scratch resistant film of the copending invention is stretchable.  Additionally, the specific amount of urethane resin beads would fall within the broad scope of the present claims which does not limit the amount of the resin beads.  All the limitations of all the claims of the current invention are limitations of the copending application, as shown by the table below.  

Application 16/756,810
Co-Pending Application 16/962,275


3. The stretchable film according to claim 1, wherein the surface layer comprises not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder.

8. A surface coating composition comprising: a binder precursor comprising a urethane resin composition; urethane resin beads having an average particle size of not less than 4 um and not greater than 20 um; and nanosilica particles, wherein the urethane resin beads comprise not less than 100 parts by mass and not greater than 240 parts by mass based on 100 parts by mass of the binder.

10. The surface coating composition according to claim 8, the composition comprising not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder precursor.
1. A scratch resistant film comprising a surface layer, the surface layer comprising: a binder comprising a urethane resin; urethane resin beads having an average particle diameter of 3 μm to 30 μm; hard particles having an average particle diameter of 5 μm to 45 μm; and nanosilica particles; wherein the surface layer comprises from 30 parts by mass to 500 parts by mass of the hard particles based on 100 parts by mass of the binder; and the gloss of the surface layer is 5.5 GU or less at 60 degrees, wherein the surface layer comprises from 30 parts by mass to 500 parts by mass of the nanosilica particles based on 100 parts by mass of the binder.

3. The scratch resistant film of claim 1, wherein the surface layer comprises from 13 parts by mass to 120 parts by mass of the urethane resin beads based on 100 parts by mass of the binder.

5. The scratch resistant film of claim 1, wherein the hard particles comprise alumina beads.

6. The scratch resistant film according to claim 1, wherein when a lightness of the scratch resistant film before being stretched is defined as L*1, a lightness of the scratch resistant film after being stretched to 150% is defined as L*2, and a difference in lightness L*2 - L*1 is defined as [Symbol font/0x44]L*, the difference in lightness [Symbol font/0x44]L* is 5.5 or less.

11. The scratch resistant film according to claim 1, further comprising a stretchable substrate layer.

16. A surface coating composition comprising: a binder precursor comprising a urethane resin composition; urethane resin beads having an average particle diameter of 3 μm to 30 μm; hard particles having an average particle diameter of 5 μm to 45 μm; and nanosilica particles, wherein the surface coating composition comprises from 30 parts by mass to 500 parts by mass of the hard particles based on 100 parts by mass of the binder precursor, wherein the surface coating composition comprises from 30 parts by mass to 500 parts by mass of the nanosilica particles based on 100 parts by mass of the binder precursor.

18. The surface coating composition of claim 16, wherein the surface coating composition comprises from 5 parts by mass to 120 parts by mass of the urethane resin beads based on 100 parts by mass of the binder precursor.

20. The surface coating composition according to claim 16, wherein the hard particles comprise alumina beads.


9. The surface coating composition according to claim 8, wherein an average particle size of the nanosilica particles is not less than 10 nm and not greater than 100 nm.
2. The scratch resistant film of claim 1, wherein the average particle diameter of the nanosilica particles is from 10 nm to 100 nm.

17. The surface coating composition according to claim 16, wherein an average particle diameter of the nanosilica particles is from 10 nm to 100 nm.
4. The stretchable film according to claim 1, wherein, when a lightness before stretching of the stretchable film is taken as L*1, a lightness after 150% stretching is taken as L*2, and a lightness difference is taken as [Symbol font/0x44]L*, equaling L*2 minus L*1, the lightness difference [Symbol font/0x44]L* is not greater than 3.
6. The scratch resistant film according to claim 1, wherein when a lightness of the scratch resistant film before being stretched is defined as L*1, a lightness of the scratch resistant film after being stretched to 150% is defined as L*2, and a difference in lightness L*2 - L*1 is defined as [Symbol font/0x44]L*, the difference in lightness [Symbol font/0x44]L* is 5.5 or less.
5. The stretchable film according to claim 1, wherein the binder further comprises a cellulose ester.
8. The scratch resistant film according to claim 1, wherein the binder further comprises a cellulose ester.
6. The stretchable film according to claim 1, wherein the urethane resin comprises a cured product of a two-component urethane resin composition.
9. The scratch resistant film according to claim 1, wherein the urethane resin comprises a cured product of a two-part urethane resin composition.
7. The stretchable film according to claim 1, wherein the surface layer further comprises a silicone-modified polymer containing a functional group capable of reacting with an isocyanate or hydroxyl group.
10. The scratch resistant film according to claim 1, wherein the surface layer further comprises a silicone-modified polymer having a functional group capable of reacting with isocyanates or a hydroxyl group.


Response to Arguments
Applicant's arguments filed 20 Jan. 2022 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above.  Therefore, this rejection is Final.
Applicant amended claims 1, 7, and 8.
Applicant argues that Susa, Ikeda, and Kano do not teach or disclose the amounts of urethane beads required in amended claims 1 and 8.
Examiner agrees that the amended claims overcame the prior art of Susa, Ikeda, and Kano.
However, as presented above, Nakano teaches amounts of urethane beads that overlap with the amounts claimed in claims 1 and 8.
Applicant defers fully addressing the provisional nonstatutory double patenting rejection until an indication of allowable subject matter or grant has been indicated in at least one of the pending cases.
However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP 804 IB and IB1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787